DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 17/154,017, filed on 01/21/2021, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statements filed on 01/21/2021 and 08/25/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 2, 5, 7, 9, 10, 13- 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al. (US 2018/0265019 A1, “Dry”) in view of Berkemeier (US 2016/0313735 A1, “Berkemeier”).

	Regarding claim 1, 9, and 15, Dry discloses autonomous vehicle conversion and teaches:

A vehicle capable of autonomous driving, the vehicle comprising: (The vehicle 12 may be an autonomous vehicle. For example, the vehicle 12 may include a controller that operates the vehicle 12 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode. In the autonomous mode, the controller controls each of vehicle propulsion, braking, and steering. In a semi-autonomous mode, the controller controls one or two of vehicles propulsion, braking, and steering - See at least ¶[0023])

an autonomous driving kit attachable to and removable from the vehicle, the autonomous driving kit issuing an instruction for autonomous driving; (The roof 18 includes an opening 22. The opening 22 enables connection of electrical wires 24 from the sensor module 14 to various autonomous vehicle components such that electrical information and commands may be communicated there between - See at least ¶ [0028]-[0036] and Figs 1 and 2)

a vehicle platform including a plurality of functional units that perform a 5plurality of prescribed functions of the vehicle; and (The vehicle 12 contains a controller to operate the vehicle, e.g., propulsion, braking, and steering. Each of these controls have their own subsystems, i.e., units - See at least ¶ [0023]-[0026] and ¶ [0036])

a vehicle interface box that communicates with the autonomous driving kit and issues a control instruction to the functional units in accordance with an instruction from the autonomous driving kit, wherein (With reference to FIG .2, the electrical wire 24 extends from the sensor module 14 within the perimeter defined by the external surface 28. The electrical wire 24 is in electrical communication with the computer 40 such that information and commands from the sensors 34 and the computer 40 may be transmitted to components of the vehicle 12 to enable autonomous operation - See at least ¶ [0036])

one of the plurality of functional units is a steering system that steers the 10vehicle, [] (The steering system may be a known vehicle steering subsystem and controls the turning of the wheels. The steering system is in communication with and receives input from a steering wheel and the controller. The steering system may be a rack-and-pinion system with electric power-assisted steering, a steer-by-wire system, or any other suitable system - See at least ¶ [0026])

transmits the specified [steering data] value to the autonomous driving kit through 15the vehicle interface box, and (With reference to FIG.2, the electrical wire 24 extends from the sensor module 14 within the perimeter defined by the external surface 28. The electrical wire 24 is in electrical communication with the computer 40 such that information and commands from the sensors 34 and the computer 40 may be transmitted to components of the vehicle 12 to enable autonomous operation. For example, the electrical wire 24 may provide communication with various servos, actuators, etc., installed in the vehicle 12 to control the braking, propulsion and steering, e.g., by providing movement to the brake pedal, accelerator pedal, and steering wheel - See at least¶ [0036] and Fig. 2)

the autonomous driving kit calculates a target steering angle to satisfy the [data] received from the steering system, and (For example, the electrical wire 24 may provide communication with various servos, actuators, etc., installed in the vehicle 12 to control the braking, propulsion and steering, e.g., by providing movement to the brake pedal, accelerator pedal, and steering wheel - See at least ¶ [0036]; Examiner notes that by controlling steering by operating the wheel, the system is using a steering angle to satisfy the input.)

transmits an instruction for the calculated steering angle to the steering 20system through the vehicle interface box. (The electrical wire 24 is in electrical communication with the computer 40 such that information and commands from the sensors 34 and the computer 40 may be transmitted to components of the vehicle 12 to enable autonomous operation. For example, the electrical wire 24 may provide communication with various servos, actuators, etc., installed in the vehicle 12 to control the braking, propulsion and steering, e.g., by providing movement to the brake pedal, accelerator pedal, and steering wheel - See at least ¶ [0036])

	Dry does not explicitly teach the steering system specifies a limit value of a steering rate in accordance with a prescribed reference, and transmits the specified limit value to the autonomous driving kit through the vehicle interface box. However, Berkemeier discloses system and method for controlling a vehicle and teaches: 

the steering system specifies a limit value of a steering rate in accordance with a prescribed reference, and (wherein the autonomous vehicle comprises a rate-limited servo steering system having a maximum turning rate. For example, in certain embodiments, a first transceiver 478 positioned on the autonomous vehicle 410 may output signals indicative of vehicle characteristics (e.g., position, speed, heading, curvature rate, curvature rate limits, maximum turning rate, minimum turning radius, steering angle, roll, pitch, rotational rates, acceleration, etc.) to a second transceiver 480 at the base station 474 - See at least Claim 7, ¶ [0046], and Fig. 7)
 
transmits the specified limit value to the [] 15the vehicle interface box, and (In these embodiments, the base station controller 476 may calculate drivable path plans and/or output control signals to control the curvature rate control system 444, the speed control system 446, and/or the implement control system 448 to direct the autonomous vehicle 410 toward the desired path, for example - See at least ¶ [0046])

	In summary, Dry discloses an autonomous driving kit which includes controlling the propulsion, steering, and acceleration of a vehicle. These controls include receiving signals related to the amount of control of each of the control systems. Dry does not disclose the steering system specifies a limit value of a steering rate in accordance with a prescribed reference. However, Berkemeier discloses system and method of controlling a vehicle and teaches autonomous vehicles will have a rate-limited steering, i.e., linear lag and a nonlinear rate-limited actuator. (¶ [0005]) Berkemeier discloses a method for overcoming the shortcomings of prior technology to negate the transition disturbances caused by the lag. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry to provide for the method of controlling a vehicle, as taught in Berkemeier, to provide optimal transitions between path segments that minimize off-path normal error and/or optimal transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs. (At Berkemeier ¶ [0006])	

	Regarding claim 2, 10, and 16, Dry does not explicitly teach, but Berkemeier further teaches:

wherein the steering system switches the prescribed reference in accordance with a vehicle speed. (Similarly, a suitable final connection point may be chosen based on various characteristics of the vehicle including, but not limited to: vehicle position, vehicle speed, vehicle heading, desired path location, off-path normal error, desired off-path normal error, vehicle state vector information, curvature state vector information, turning radius limits, steering angle, steering angle limits, steering rate limits, curvature, curvature rate, rate of curvature limits, roll, pitch, rotational rates, acceleration, and the like; Once the one or more drivable path plans have been calculated, the method 1600 may proceed to a step 1650 in which a suitable clothoid spline may be selected to minimize a lateral acceleration experienced by the autonomous vehicle as the autonomous vehicle executes the drivable path plan between the first path element and the second path element - ¶ [0116]-[0118])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry to provide for the method of controlling a vehicle, as taught in Berkemeier, to provide optimal transitions between path segments that minimize off-path normal error and/or optimal transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs. (At Berkemeier ¶ [0006])	

	Regarding claim 5, 13, and 19, Berkemeier further teaches:

wherein the prescribed reference is a reference that, when the vehicle speed exceeds a prescribed speed, the limit value of the steering rate satisfies predetermined relation between the vehicle speed and the limit value of the steering rate. (Similarly, a suitable final connection point may be chosen based on various characteristics of the vehicle including, but not limited to: vehicle position, vehicle speed, vehicle heading, desired path location, off-path normal error, desired off-path normal error, vehicle state vector information, curvature state vector information, turning radius limits, steering angle, steering angle limits, steering rate limits, curvature, curvature rate, rate of curvature limits, roll, pitch, rotational rates, acceleration, and the like; Once the one or more drivable path plans have been calculated, the method 1600 may proceed to a step 1650 in which a suitable clothoid spline may be selected to minimize a lateral acceleration experienced by the autonomous vehicle as the autonomous vehicle executes the drivable path plan between the first path element and the second path element - ¶ [0116]-[0118])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry to provide for the method of controlling a vehicle, as taught in Berkemeier, to provide optimal transitions between path segments that minimize off-path normal error and/or optimal transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs. (At Berkemeier ¶ [0006])	

	Regarding claim 7, 14, and 20, Dry does not explicitly teach, but Berkemeier further teaches: 

wherein the prescribed reference is a reference determined in advance to set a lateral jerk of the vehicle to be lower than a prescribed jerk. (the clothoid spline is selected to minimize a lateral acceleration, i.e., jerk, experienced by the autonomous vehicle as the autonomous vehicle executes a drivable path plan between the first path element and the second path element. - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry to provide for the method of controlling a vehicle, as taught in Berkemeier, to provide optimal transitions between path segments that minimize off-path normal error and/or optimal transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs. (At Berkemeier ¶ [0006])

	Claims 3, 4, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dry in view of Berkemeier, as applied to claims 1, 9, and 15, and in further view of Astrom et al. (“Steering”, “Astrom”).

	Regarding claim 3, 11, and 17, the combination of Dry and Berkemeier does not explicitly teach wherein the prescribed reference is a reference that the limit value of the steering rate is defined as a prescribed angular velocity when the vehicle speed is lower than a prescribed speed. However, Astrom discloses vehicle steering and teaches:

wherein the prescribed reference is a reference that the limit value of the steering rate is - 92 -9200189USdefined as a prescribed angular velocity when the vehicle speed is lower than a prescribed speed. (Reasonable limits for the steering angle depend on the speed…We us a limit of 0.1 radians (about 6 degrees) at 10 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 35 kph) and 0.05 radians (about 3 degrees) at 30 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 110 kph) - See at least pg. 2)

	In summary, Berkemeier discloses adjusting the steering rate based on the speed of the vehicle. The combination of Dry and Berkemeier does not explicitly teach wherein the prescribed reference is a reference that the limit value of the steering rate is defined as a prescribed angular velocity when the vehicle speed is lower than a prescribed speed. However, Astrom discloses that limits on a steering system depends on the speed of the vehicle and teaches that the angular velocity is set at a specific angular velocity based on a speed of the vehicle e.g.,  0.05 rad/s at 30m/s. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry and Berkemeier to provide for the angular velocity limits based on speed, as taught in Astrom, to reasonable limit the steering angle depending on the speed. (At Astrom pg. 2)

	Regarding claim 4, 12, and 18, the combination of Dry and Berkemeier does not explicitly teach, but Astrom further teaches: 

wherein a value of the prescribed angular velocity is 0.4 rad/s. (Reasonable limits for the steering angle depend on the speed. The physical limit is given in our model as 0.5 radians (about 30 degrees). However, this limit is rarely possible when the car is driving since it would cause the tires to slide on the pavement. We us a limit of 0.1 radians (about 6 degrees) at 10 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 35 kph) and 0.05 radians (about 3 degrees) at 30 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 110 kph) - See at least pg. 2; Examiner notes that Astrom discloses a range of values for reasonable limits as containing the values 0.05-0/5 rad/s which includes 0.4 rad/s)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry and Berkemeier to provide for the angular velocity limits based on speed, as taught in Astrom, to reasonable limit the steering angle depending on the speed. (At Astrom pg. 2)

	Regarding claim 6, Dry and Berkemeier does not explicitly teach, but Astrom further teaches:

wherein a value of the prescribed speed is 10 km/h. (Reasonable limits for the steering angle depend on the speed. The physical limit is given in our model as 0.5 radians (about 30 degrees). However, this limit is rarely possible when the car is driving since it would cause the tires to slide on the pavement. We us a limit of 0.1 radians (about 6 degrees) at 10 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 35 kph) and 0.05 radians (about 3 degrees) at 30 m/s (
    PNG
    media_image1.png
    8
    12
    media_image1.png
    Greyscale
 110 kph) - See at least pg. 2; Examiner notes that Astrom provides a range of 0 km/h to 110 km/h which includes 10 km/h. Examiner further notes that Astrom discloses that the limits for steering angle depend on the speed. Therefore, at every speed from 0 km/h to Max km/h there exists a limit to correlate to the speed.)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry and Berkemeier to provide for the angular velocity limits based on speed, as taught in Astrom, to reasonable limit the steering angle depending on the speed. (At Astrom pg. 2)


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dry in view of Berkemeier, as applied to claim 7, and in further view of Nanba et al. (“Study on pre-deceleration running in encounters with emergency vehicles using vehicle to vehicle communications”, “Nanba”).

	Regarding claim 8, the combination of Dry and Berkemeier does not explicitly teach, but Nanba discloses a standard of acceleration of seat belts and teaches: 

wherein a value of the prescribed jerk is 2.94 m/s3. (The safety standards relating to the deceleration and jerk values of automated driving vehicles have not been decided yet. Regarding the current acceleration and deceleration, there is a standard of acceleration determined under the test conditions of the seat belt [7, 8], that is “-2.94 m/s2 ” - See at least pg. 386)

	In summary, Berkemeier discloses limiting lateral acceleration, i.e., jerk, to keep a smooth transition between the path changes. Berkemeier does not explicitly teach that this limitation should be 2.94 m/s3  However, Nanba discloses that safety standards based on testing seat belts provide for a standard acceleration of  2.94 m/s3  

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle conversion of Dry and Berkemeier to provide for the standard acceleration limit, as taught in Nanba, to have acceptable safety and comfort of the passenger of automated driving vehicles. (At Nanba ¶ [386])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662